DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite that “a thickness of the first conductor is constant over the first portion, the third portion, and the second portion”, this is not clear because in claim 1 and claim 10, the first portion of the wire have diameter smaller than the diameter of the third portion, meaning, the thickness of the first portion should be larger than the third portion. Therefore, the thickness of the first conductor cannot be constant over the first portion, the third portion, and the second portion. For purpose of examination, the limitation will be treated as explained. The claims will remain rejected under 112.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 17, 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Meaning, nowhere in the drawing a thickness of the first conductor is shown to be constant over the first portion, the third portion, and the second portion.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,4,5,6,8,10,12,13,16 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Antoku US 2020/0350273.
Regarding claim 1, Antoku shows in fig.1-11, a semiconductor device comprising: a first electrode (13)(of 14b)[0069]; a second electrode (13)(of 14A); and a wire (15) extending between the first electrode (13) and the second electrode (13), wherein the wire includes: a first conductor in contact with the first electrode (13) and the second electrode (13)[0069]; and a second conductor (2) that is provided inside the first conductor (3)[0063] and has no contact with the first electrode and the second electrode (13); a first portion in contact with the first electrode (13), a second portion in contact with the second electrode (13), and a third portion (mid portion of 15) between the first portion and the second portion; and the first portion of the wire and the second portion of the wire have diameters ranging from 1/5 to 1/2 of a diameter  (fig.3,11) of the third portion of the wire (in fig.3, the wire 2 and bonding portion 4 are formed of the same material, and section 4 after the bonding step became an extension of the wire 4 [0047-0048]. 
 Applicant did not show criticality of the particular diameter range. To establish unexpected results over a claimed range or optimum value, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Regarding claim 2, Antoku shows in fig.1-11, a device further comprising a semiconductor chip (14B) having an upper surface provided with the first electrode (13).
Regarding claim 4, Antoku shows in fig.1-11, a device wherein the second conductor (2) contains at least one metal selected from copper (Cu), gold (Au), silver (Ag), and aluminum (Al) [0031].
Regarding claim 5, Antoku shows in fig.1-11, a device wherein the wire has a diameter ranging from 15 micrometers (µm) to 80 micrometers (µm)[0042].
Regarding claim 6, Antoku shows in fig.1-11, a device wherein the semiconductor chip (14B) is one of a memory device, an integrated circuit, a discrete semiconductor, and a light emitting diode (LED).
Regarding claim 8, Antoku shows in fig.1-11, a device wherein the semiconductor chip (14) is a power semiconductor [0008].
Regarding claim 10, Antoku shows in fig.1-11, a wire bonding method comprising: setting a wire including a first conductor (13) and a second conductor (13 of 14A) inside the first conductor to a capillary [0036]; bonding the first conductor (13) in a first portion of the wire (15) to a first electrode (13) without bringing the second conductor (2) into contact with the first electrode (13); looping the wire from the first electrode (13) to a second electrode (13); bonding the first conductor in a second portion of the wire to the first electrode without bringing the second conductor (2) into contact with the second electrode; and cutting off the first portion of the wire (15), the second portion of the wire, and a third portion (15 connecting to 14C) between the first portion of the wire and the second portion of the wire (15) from a fourth portion of the wire inside the capillary [0036]; a first portion in contact with the first electrode (13), a second portion in contact with the second electrode (13), and a third portion (mid portion of 15) between the first portion and the second portion; and the first portion of the wire and the second portion of the wire have diameters ranging from 1/5 to 1/2 of a diameter  (fig.3,11) of the third portion of the wire (in fig.3, the wire 2 and bonding portion 4 are formed of the same material, and section 4 after the bonding step became an extension of the wire 4 [0047-0048]. 
Regarding claim 12, Antoku shows in fig.1-11, a device wherein the second conductor (2) contains at least one metal selected from copper (Cu), gold (Au), silver (Ag), and aluminum (Al) [0031].
Regarding claim 13, Antoku shows in fig.1-11, a device wherein the wire has a diameter ranging from 15 micrometers (µm) to 80 micrometers (µm)[0042].
Regarding claim 16, Antoku shows in fig.1-11, a method wherein bonding to the first electrode (13) and bonding to the second electrode (13) are wedge bonding.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antoku.
Regarding claims 7 Antoku shows in fig.1-11, a device wherein the wire has a diameter ranging from 100 micrometers (pm) to 500 micrometers (pm)[0042].
 Applicant did not show criticality of the particular diameter range. To establish unexpected results over a claimed range or optimum value, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Claims 3,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antoku in view of Koerner US 2017/0338164.
Regarding claims 3,11, Antoku differs from the claimed invention because he does not explicitly disclose a device wherein the first conductor contains palladium (Pd).
Koerner discloses [0029] wherein the first conductor (110a3) contains palladium (Pd).
Koerner is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Antoku. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Koerner in the device of Antoku because it will reduce the oxidation and corrosion issues [0029].
Claim(s) 1,10 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee US 2007/0222042.
Regarding claims 1,10 Lee shows in fig.1-3, a semiconductor device comprising: a first electrode (207) a second electrode (on 205); and a wire (103) extending between the first electrode and the second electrode, wherein the wire includes: a first conductor in contact with the first electrode (207) and the second electrode; and a second conductor (101) [0014] that is provided inside the first conductor (103) and has no contact with the first electrode and the second electrode (fig.3); a first portion in contact with the first electrode (203), a second portion in contact with the second electrode (13), and a third portion (mid portion of 103 parallel to 207) between the first portion and the second portion; and the first portion of the wire and the second portion of the wire have diameters ranging from 1/5 to 1/2 of a diameter  (fig.3) of the third portion of the wire.


Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive. The Applicant argues that FAB 4 appears to be a separate element of the wire, and that Antoku does not disclose or suggest the actual wire 1 having first, second, and third portions with different diameters, and particularly such that the first and second portions of the wire have diameters ranging from 1/5 to 1/2 of a diameter of the third portion of the wire.
The Examiner respectfully disagrees because FAB 4 after a bonding process became unified with portion 2 of the wire. Meaning, FAB 4 and portion 2 are part of the a same single wire. The drawing clearly shows the differences in sizes, the first and second portion will have a thickness larger than the third portion 2. Therefore, wire 1 has a first, second, and third portions with different diameters, and particularly such that the first and second portions of the wire have diameters ranging from 1/5 to 1/2 of a diameter of the third portion of the wire. Moreover, fig.11 is another embodiment depicting a similar structure where the portion 17 is thicker than the portion 2 of the wire. Similarly, with than embodiment of fig.3, the claim will also be met.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813